EXHIBIT JOINDER AND CONSENT AGREEMENT TO SHAREHOLDERS AGREEMENT JOINDER AND CONSENT AGREEMENT dated as of March 25, 2008, by and among Thomas H. Lee Equity Fund VI, L.P., Thomas H. Lee Parallel Fund VI, L.P., Thomas H. Lee Parallel (DT) Fund VI, L.P. (collectively, the “THL Parties”), GS Capital Partners VI Fund, L.P., GS Capital Partners VI Offshore Fund, L.P., GS Capital Partners VI GmbH & Co. KG, GS Capital Partners VI Parallel, L.P., GSMP V Onshore US, Ltd., GSMP V Offshore US, Ltd., and GSMP V Institutional US, Ltd. (collectively, the “GS Parties”) and The Goldman Sachs Group, Inc. (the “New Unitholder”) (the “Agreement”).Capitalized terms used but not defined herein have the meaning ascribed to them in the Shareholders Agreement. BACKGROUND WHEREAS, the THL Parties and the GS Parties are parties to an Amended and Restated
